SUMMARY ORDER
Plaintiff-appellant Tina L. Greene (“plaintiff’ or “Greene”) appeals the dismissal, pursuant to Rule 8 of the Federal Rules of Civil Procedure, of her complaint alleging that defendants-appellees FLDDSO, the Attorney General of New York, the Workers Compensation Board, and the State Insurance Fund (collectively, “defendants”) engaged in various forms of discrimination. For the purposes of this summary order, we assume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented in this appeal.
Though a pro se complaint should be construed liberally, it may be dismissed under Fed.R.Civ.P. 8 if the complaint is “so confused, ambiguous, vague, or otherwise unintelligible that its true substance ... is well disguised.” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988). The language in Salahuddin aptly describes the complaint before us. Under the circumstances, the district court did not abuse its discretion when, after providing repeated warnings and several opportunities for amendment, it dismissed plaintiffs complaint. Cf. Kittay v. Kornstein, 230 F.3d 531, 541 (2d Cir.2000).
We have considered all of Greene’s arguments and find them to be without merit. The judgment of the district court is therefore AFFIRMED.